Citation Nr: 1503169	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.
 
3. Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S.C.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served in the Army National Guard from July 1947 to July 1950. He had periods of active duty for training (ADT) from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The appellant's file has since been transferred to the RO in Louisville, Kentucky.

A Travel Board hearing was held in January 2008 with the appellant and S.C. in Louisville, Kentucky, before the undersigned Veterans Law Judge. A transcript of the hearing testimony is in the claims file. Review of the VA paperless claims processing systems does not reveal additional documents pertinent to the present appeal.

The appellant's claims were then remanded in September 2008 and March 2010 for additional development. The Board denied the claims in a May 2012 decision, which the appellant appealed to the United States Court of Appeals for Veterans Claims (Court). In response, the Court issued a March 2014 Memorandum Decision setting aside the Board's decision and remanding the issues to the Board for reconsideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the most recent VA treatment records associated with the claims file are from the VA Medical Center (VAMC) in Nashville, Tennessee, dated in March 2001, with the exception of numerous VA examination reports and related studies from the VAMC in St. Louis, Missouri. On remand, the AOJ should ascertain whether the appellant has received VA treatment since March 2001, and if so, obtain and associate with the claims file his updated VA treatment records. In this regard, the appellant's most recent private treatment records associated with the claims file are dated in 2009, with the exception of an April 2014 private audiogram. On remand, the AOJ should afford the appellant an opportunity to supplement the record, or request VA's assistance in doing so, with any relevant updated private treatment records. 

The appellant asserts entitlement to service connection for bilateral hearing loss and tinnitus on the basis that he was exposed to extreme noise in service from working as a vehicle mechanic, delivering ammunition to the firing batteries, burning bean bags (powder charges), and artillery fire while on ADT with the National Guard. The appellant underwent a VA examination in March 2009, at which time he stated that he was in the Army for three years and exposed to artillery noise and after service, he operated heavy equipment and ran a tree trimming business for a period of time, and that when he was younger; he hunted with firearms, right-handed and without hearing protection.

In a December 2009 statement, the appellant asserted that he denied reporting his post-service noise exposure in the manner recorded during VA examination in March 2009. He asserted that he only went hunting on occasion, that he operated a small, hydraulic backhoe which is not considered heavy equipment, and that when trimming trees, he used a crosscut saw as opposed to a power saw. The Board, in its March 2010 remand, sought an etiological opinion as to the appellant's bilateral hearing loss and tinnitus that considered his corrected post-service noise exposure assertions and his account of continuity of symptoms since service. However, in June 2010, the VA examiner noted the inconsistency in the appellant's reported occupation and recreational history of noise exposure and determined that she could not render the requested etiological opinion without resorting to mere speculation. In a June 2011 letter, the VAMC in Marion, Illinois, informed the appellant that his records had been amended to reflect his corrected post-service noise exposure assertions.

The Board denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus in a May 2012 decision. The Court, in its March 2014 Memorandum Decision, determined that the Board relied upon inadequate medical opinions based on an inaccurate factual predicate. On remand, the AOJ should obtain a VA etiological opinion as to the appellant's bilateral hearing loss and tinnitus that considers his corrected post-service noise exposure assertions and his account of continuity of symptoms since service. 

The appellant asserts entitlement to service connection for a respiratory disorder on the basis that the brake pads he used while repairing vehicles on ADT with the National Guard contained asbestos. The appellant submitted a medical report from a private physician dated November 2005, wherein the physician diagnosed the appellant with mild chronic obstructive pulmonary disease (COPD) stated that a recent computed tomography (CT) scan revealed evidence of mild interstitial lung disease. A history of asbestos exposure was noted, and the physician opined that the appellant's current lung disorder may have been the result of prior asbestos exposure. 

The appellant was afforded a VA respiratory examination in July 2009. It was noted that the appellant was diagnosed with asbestosis. The appellant provided a history of exposure to asbestos during his ADT, as well as a history of cigarette smoking. The ultimate diagnosis was a history of asbestos exposure with mild COPD. The examiner noted that the appellant "doesn't need a B-reader." However, in the opinion, the examiner stated, "Needs a B-reader to officially diagnose asbestosis. Until then, this examiner is unable to form an opinion concerning the relationship between the Veteran's current lung disorder and asbestos exposure without resorting to mere speculation."

The Board, in a March 2010 remand, sought an opinion as to whether the appellant had a current respiratory or pulmonary disorder due to exposure to asbestos in service. The Board directed the examiner to perform all required tests, to include the use of a B-reader if necessary, and directed the examiner discuss the appellant's ADT and post-service employment history, as well as any other pertinent risk factors for asbestos related disease or other respiratory disorders. The appellant was afforded a VA examination in June 2010, at which time the examiner diagnosed the appellant with interstitial lung disease and opined that such was at least as likely as not to military asbestos exposure. However, in a January 2011 addendum, the examiner explained that it was clarified that the appellant did not have active duty service and it was thus impossible for the examiner to determine whether the appellant's interstitial lung disease represents asbestosis without resorting to mere speculation. The examiner requested a chest x-ray examination and a CT scan of the chest by a B-reader. In September 2011, the B-reader found no evidence of asbestos exposure with no evidence of pleural plaque or pleural calcification. In March 2012, the examiner reviewed the conflicting medical evidence and found it less likely than not that the appellant's interstitial lung disease is secondary to military asbestos exposure, reasoning that there is no asbestos related disease evidence on his B-reader CT scan. 

In its March 2014 Memorandum Decision, the Court determined that considering the B-reader's reports as a whole, it is unclear whether the B-reader provided a factual finding that the appellant was not exposed to asbestos during service or whether the B-reader provided a medical opinion that the appellant's chest CT scan indicated no evidence of an asbestos-related disability. The Court also noted that as the Board appeared to accept some level of asbestos exposure, it did not address whether the B-reader's report is based on an accurate factual premise. 

Further, the Court determined that the VA examiner should reconcile her different opinions regarding the necessity of the pleural plaque for a diagnosis of asbestosis. In January 2011, the examiner stated that the appellant did not have pleural plaques, but also stated that evidence of pleural plaques is not a requirement for the diagnosis of asbestosis. In her March 2011 opinion, the examiner noted the B-reader's interpretation of the appellant's CT scan indicating no evidence of asbestos exposure with no evidence of pleural plaque or nonpleural calcification and revised her opinion on that basis, that the CT scan was reliable and indicates no evidence of asbestos-related disease. 

On remand, the AOJ should obtain clarification from the September 2011 B-reader as to whether he provided a factual finding that the appellant was not exposed to asbestos during service or whether he provided a medical opinion that the appellant's chest CT scan indicated no evidence of an asbestos-related disability. Then, the AOJ should obtain an opinion from the March 2011 examiner and request that she reconcile her inconsistent statements as to the presence of pleural plaques as a requirement for a diagnosis of asbestosis, and reissue her etiological opinion after review of the B-readers updated statement and review of all of the relevant evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request that he confirm if received VA treatment since March 2001, and if so, request that he identify all pertinent VA facilities. If a positive response is received, obtain and associate with the appellant's claims file his VA treatment records maintained by the VA facilities identified by the appellant, dated from March 2011 to the present. Any and all responses, including negative responses from the appellant, must be properly documented in the claims file. If a negative response is received from any VA facility, the appellant must be duly notified and provided an opportunity to submit such records.
2. Inform the appellant that his most recent private treatment records associated with the claims file are dated in 2009, with the exception of an April 2014 private audiogram. Advise the appellant that he may submit any relevant updated private treatment records if he so chooses or he may request VA's assistance. Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA. Obtain any identified and authorized private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified. 

3. Forward the appellant's claims file to an appropriate examiner to determine the etiology of the appellant's bilateral hearing loss and tinnitus. The examiner should opine as to whether it is at least as likely as not that the appellant's bilateral hearing loss and tinnitus are etiologically related to his noise exposure during ADT with the National Guard. 

The examiner should consider the appellant's description of noise exposure, to include working as a vehicle mechanic, delivering ammunition to the firing batteries, burning bean bags (powder charges), and artillery fire during his ADT with the National Guard  and hunting on occasion, operating a small, hydraulic backhoe which is not considered heavy equipment, and trimming trees with a crosscut saw, not a power saw, in the years subsequent to service; as well as his report of continued symptoms since separation from service.

4. Forward the appellant's claims file to the B-reader who rendered the September 2011 interpretation of the appellant's respiratory studies. Inform the B-reader that VA has considered that the appellant, working with brake pads as a vehicle mechanic during ADT with the National Guard, was exposed to some level of asbestos. 

The B-reader should confirm whether he provided a factual finding that the appellant was not exposed to asbestos during service or whether he provided a medical opinion that the appellant's chest CT scan indicated no evidence of an asbestos-related disability. 

5. Then, forward the appellant's claims file to the VA examiner who rendered the March 2012 opinion. Inform the examiner that VA has considered that the appellant, working with brake pads as a vehicle mechanic during ADT with the National Guard, was exposed to some level of asbestos. 

The examiner should reconcile her January 2011 statement that the appellant did not have pleural plaques, but that evidence of pleural plaques is not a requirement for the diagnosis of asbestosis, with her March 2011 statement noting the B-reader's interpretation of the appellant's CT scan indicating no evidence of asbestos exposure with no evidence of pleural plaque or nonpleural calcification and concluding that the CT scan was reliable and indicates no evidence of asbestos-related disease. 
The examiner should consider all of the evidence, including the appellant's in-service exposure to asbestos and post-service exposure or risk factors, the B-reader's response, and the resolution of her conflicting statements as to the necessity of the presence of pleural plaques, and render another opinion as to whether it is at least as likely as not that the appellant's respiratory disorder(s) 
is/are is related to any period of ADT, to include exposure to asbestos therein. 

As to each VA opinion, the claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the opinions, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any examiner determines that an additional physical examination of the appellant is required in order to respond fully to the Board's inquiries, so schedule the appellant. The claims file must be properly documented regarding any notifications to the appellant as to any scheduled examination.

6. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims, considering any additional evidence added to the record. If any action remains adverse to the appellant, provide him and his representative with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


